Edward Shippen or his lawfull Attourny plaint. agt Elisabeth Davenport Relict of and Admx to the Estate of Nathanael Daven*821port decd Defendt in an action of the case for not paying the Summe of one hundred and thirty pound in mony due upon the forfiture of a bond bearing date the. 5th of Novr 1675 under the hand and Seale of sd Nathanll Davenport with all other due damages according to attachmt datd Iuly. 11° 1677. . . . The Iury . . . found for the plt forfiture of the bond one hundred & thirty pounds mony and costs of Court: On request of the Defendt the Court chancered this Forfiture besides what hath already been paid unto Sixty five pound one Shilling mony and costs of Court: The Defendt appealed from this Judgement unto the next Court of Assistants & herselfe principall in £.65. Thomas Thacher Junior and John Morse Sureties in £33. apeice acknowledged themselves respectiuely bound . . . on condition the sd Elisabeth Davenport should prosecute her appeale. . . .
[ Copy of attachment and attorney Hudson Leverett’s Bill of Costs are in S. F. 1617.]